Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liberatore (U.S. 7540813) in view of Estrada (U.S. 20110275458) in view of Fritsch (U.S. 20140057763)
Regarding claim 1, Liberatore discloses a training apparatus comprising: 
a weighted bat sleeve (Fig. 1, Col. 3, Lns. 23-25, sleeve 13), wherein the bat sleeve has an inner diameter to facilitate affixing to desired point of impact on a baseball bat (Fig. 1 sleeve 13 affixed to baseball bat, Col. 3 Lns. 23-25, sleeve extends about sweet spot region), the weighted bat sleeve having a substantially cylindrical shape (see Fig. 1, sleeve 13 is cylindrical) of solid material (Col. 3 Lns. 25-27, sleeve is flexible plastic material i.e. solid material) configured to substantially enclose the desired point of impact (Fig. 1, sleeve encloses point of impact on a bat) on the baseball bat during impact training comprising:
a first open end having a first inner diameter (see Fig. 1, sleeve 13 has first open end) and a first outer diameter;
and a second open end having a second inner diameter (see Fig. 1, sleeve 13 has second open end) and a second outer diameter. 
It is noted the limitation of “cylindrical shape of solid material” is broad in scope, as most materials for sleeve construction are solid in nature, and therefore, one of ordinary skill would readily recognize the “flexible plastic” sleeve of Liberatore would be a sleeve of cylindrical shape of solid material, as “flexible plastic” would be readily recognized as being a solid material. 
It is noted the sleeve of Liberatore is slidably received onto a bat and that the sleeve enclosing the desired point of impact during impact training would be functional in nature as “during impact training” does not provide structural definition but rather is functional and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
However, Liberatore does not disclose a plurality of weighted bat sleeves having different weights
Estrada discloses a weighted bat sleeve having a different outer diameter to facilitate different weights (Par. 38, sleeve have vary in thickness between 0.5 inches and 3 inches to provide desired amount of weight)
However, Estrada does not disclose a plurality of weighted bat sleeves
Fritsch discloses it is known to provide a plurality of interchangeable weights (Fig. 5, interchangeable weights 13) on a swingable training device.
	While Fritsch does not explicitly disclose bat sleeves, one of ordinary skill would have readily recognize it would have been obvious design choice as a desired form factor for changing weights and the combination as a whole would suggest a plurality of sleeves of varying thickness to vary the weight as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bat sleeve of Liberatore to incorporate the varying thickness to provide a desired amount of weight as disclosed by Estrada and provide multiple weights, as disclosed by Fritsch, to yield a combination that discloses a plurality of weighted bat sleeves of varying thicknesses to provide the feature of adjusting the weight based on the user needs (Fritsch Par. 54)
Regarding claim 2, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Liberatore (as modified by Estrada and Fritsch) discloses an inner portion of each of the plurality of bat sleeves comprises a non-slip coating (Col. 4 Lns. 65-66, coated with rubber). It is noted that Fritsch as noted above notes a plurality of interchangeable weights and taken in combination as a whole would disclose a plurality of bat sleeves. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to incorporate a plurality of bat sleeves having different weights, as a desired form factor for carrying additonal weights to vary the weight applied for training. 
Regarding claim 3, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 2.
Liberatore discloses the non-slip coating is rubber (Col. 4 Lns. 65-66, coated with rubber).
Regarding claim 4, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Liberatore (as modified by Estrada and Fritsch) discloses each of the plurality of weighted bat sleeves further comprise a tightening mechanism (Col. 3 Lns. 47-49, clamping ring 27), wherein the tightening mechanism is configured to facilitate tightening a corresponding weighted bat sleeve onto the baseball bat. It is noted that Fritsch as noted above notes a plurality of interchangeable weights and taken in combination as a whole would disclose a plurality of bat sleeves.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to incorporate a plurality of bat sleeves having different weights, as a desired form factor for carrying additonal weights to vary the weight applied for training. 
Regarding claim 5, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 4.
While Liberatore does not explicitly disclose the tightening mechanism comprises at least one screw, Liberatore discloses a tightening mechanism (clamping ring) as noted above and would be a matter of substituting one tightening means for another and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liberatore to use a screw as an alternate means of tightening. 
Regarding claim 6, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 4.
Liberatore discloses the tightening mechanism comprises configuring the first inner diameter to be greater than the second inner diameter (Col. 3 Lns. 28-40, retainer holds sleeve 13 against taper region, therefore first inner diameter is greater than second inner diameter, as retainer creates smaller second inner diameter), and wherein the bat sleeve is configured to tighten onto the baseball bat at the second inner diameter in response to an increased insertion pressure.
Regarding claim 16, Liberatore discloses a weighted bat sleeve (Fig. 1, Col. 3 Lns. 23-25, sleeve 13), wherein the sleeve has an inner diameter (Fig. 1, sleeve 13 has inner diameter) to facilitate affixing the bat sleeve to a same desired point of impact on a baseball bat (Fig. 1 sleeve 13 affixed to baseball bat, Col. 3 Lns. 23-25, sleeve extends about sweet spot region)
the weighted bat sleeve having a substantially cylindrical shape (see Fig. 1, sleeve 13) of solid material (Col. 3 Lns. 25-27, sleeve is flexible plastic material i.e. solid material) configured to substantially enclose the desired point of impact (Fig. 1 sleeve 13 affixed to baseball bat, Col. 3 Lns. 23-25, sleeve extends about sweet spot region) on the baseball bat during impact training
It is noted that the sleeve enclosing the desired point of impact during impact training would be functional in nature as “during impact training” does not provide structural definition but rather is functional and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
However, Liberatore does not disclose a plurality of bat sleeves having different weights, 
Estrada discloses a weighted bat sleeve having a different outer diameter to facilitate different weights (Par. 38, sleeve have vary in thickness between 0.5 inches and 3 inches to provide desired amount of weight)
However, Estrada does not disclose a plurality of weighted bat sleeves
Fritsch discloses it is known to provide a plurality of interchangeable weights (Fig. 5, interchangeable weights 13) on a swingable training device.
	While Fritsch does not explicitly disclose bat sleeves, one of ordinary skill would have readily recognize it would have been obvious design choice as a desired form factor for changing weights and the combination as a whole would suggest a plurality of sleeves of varying thickness to vary the weight as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bat sleeve of Liberatore to incorporate the varying thickness to provide a desired amount of weight as disclosed by Estrada and provide multiple weights, as disclosed by Fritsch, to yield a combination that discloses a plurality of weighted bat sleeves of varying thicknesses to provide the feature of adjusting the weight based on the user needs (Fritsch Par. 54)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liberatore (U.S. 7540813), Estrada (U.S. 20110275458) and Fritsch (U.S. 20140057763) in view of Harihar (U.S. 8911309).
Regarding claim 8, Liberatore discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Liberatore does not explicitly disclose each of the plurality of weighted bat sleeves, as noted above in claim 1, Liberatore, taken in combination with Fritsch, discloses the claimed plurality of weighted bat sleeves. 
However, Liberatore does not disclose a sensor configured to sense an impact between the bat sleeve and a target.
Harihar discloses a sensor configured to sense an impact (Col. 4 Lns. 39-40, sense when impacted) between the bat sleeve and a target.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weighted bat of Liberatore to incorporate the impact sensor of Harihar to provide a modified bat structure that provides the feature of providing a bat to improve hitting accuracy (Col. 2 Lns. 10-13) by sensing and mapping impact points

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Regarding the arguments directed towards claims 1-6 and 16, in regards to the limitation of “the sleeve having a cylindrical shape of solid material, it is argued that Liberatore discloses the sleeve is made of a flexible plastic, which by the plain ordinary meaning of “solid material” a flexible plastic would still be considered a solid material and therefore, Liberatore discloses the claimed “solid material”.  
It is argued that while Liberatore may not explicitly state configured for “impact training”, Liberatore discloses the sleeve is in an impact area of a baseball bat and encircles the bat, and as “during impact training” would be functional in nature, Liberatore would be fully capable of performing the claimed function. 
Therefore, Liberatore would meet the amended limitation of a solid material and the sleeve substantially enclosing a desired point of impact as claimed. 
Therefore, the rejection is seen as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geotsalitis (U.S. 20140371008) discloses a weighted bat sleeve in which the ball contacts the sleeve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711